                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN


LONNIE L. JACKSON,

                       Plaintiff,

               v.                                              Case No. 21-cv-0640-bhl

LISA GANTNER,

                       Defendant.


                                    DECISION AND ORDER


       Plaintiff Lonnie L. Jackson is representing herself in this 42 U.S.C. §1983 action. On June

21, 2021, the Court screened Jackson’s complaint and allowed her to proceed on a retaliation claim

on allegations that Defendant Lisa Gantner orchestrated the destruction of Jackson’s legal

materials because Jackson had assisted other inmates as a jailhouse lawyer. Dkt. No. 7 at 5. The

Court also concluded that Jackson failed to state an access-to-the-courts claim because she failed

to allege that she suffered actual prejudice as a result of her legal materials being destroyed. Id. at

5-6.

       On July 21, 2021, Jackson filed a motion for leave to file an amended complaint. Dkt. No.

10. As required by Civil L. R. 15, she also filed a proposed amended complaint. Dkt. No. 10-1.

The amended complaint adds additional facts regarding the alleged prejudice she suffered as a

result of the destruction of her legal documents. The Court will grant Jackson’s motion, docket

the amended complaint as the operative complaint, and screen the amended complaint.




          Case 2:21-cv-00640-BHL Filed 08/20/21 Page 1 of 4 Document 13
                   ADDITIONAL ALLEGATIONS IN THE AMENDED COMPLAINT

        The Court summarized the original complaint’s allegations in its screening order, see dkt.

no. 7 at 3-4, so it will not repeat those allegations in this order. The Court will summarize only

the additional allegations Jackson asserts in her amended complaint.

        Jackson was convicted of four counts of first-degree sexual assault of a child on May 5,

2003.   See Wisconsin Circuit Court Access, https://wcca.wicourts.gov/case.html (Case No.

2001CF5750). According to her amended complaint, she had the original transcripts from her trial

and, over the course of fifteen years, had obtained several sworn affidavits, including from the

victim, the victim’s mother, and a witness who allegedly asserted that Jackson was never at the

location of the crime. Jackson asserts that all of these materials were destroyed. She explains that

she cannot afford to purchase copies of the trial transcripts, and the witness who can place her at a

different location is in the U.S. Navy, making it difficult to get a replacement statement. Jackson

asserts that, because these documents have been destroyed, she cannot challenge her conviction in

state or federal court. Dkt. No. 10-1 at 1-6.

                                            ANALYSIS

        The Court will allow Jackson to proceed on a retaliation claim against Gantner for the

reasons explained in its screening order. See Dkt. No. 7 at 5. The Court will also allow Jackson

to proceed on an access-to-the-courts claim against Gantner, Tom Campbell, and K. Salinas based

on her assertions that they moved forward with the destruction of her legal documents even after

she informed them that she needed the documents to attack her conviction. See Johnson v.

Barczak, 338 F.3d 771, 772-73 (7th Cir. 2003) (to state an access-to-the-courts claim, a plaintiff

must set forth allegations from which the Court can reasonably infer that “unjustified acts . . .

hindered h[er] ability to pursue a nonfrivolous legal claim”).



                                                 2

          Case 2:21-cv-00640-BHL Filed 08/20/21 Page 2 of 4 Document 13
       However, Jackson fails to state a claim against warden Jennifer McDermott based on her

allegations that McDermott failed to intervene in the determination of what to do with Jackson’s

documents. McDermott did not ignore Jackson’s notice, rather she instructed Jackson to use the

grievance process to raise her concerns. As the warden, McDermott was entitled to relegate to

other prison officials decisions involving the day-to-day management of prison affairs. See Burks

v. Raemisch, 555 F.3d 592, 595 (7th Cir. 2009) (explaining that “public officials do not have a

free-floating obligation to put things to rights” and that “no prisoner is entitled to insist that one

employee do another’s job”). None of Jackson’s allegations suggest that McDermott participated

in the review of her documents or the decision to destroy the documents.

       Jackson also fails to state a claim against CO Hendrix, who merely served as a witness to

Jackson’s refusal to sign a disposition form. According to Jackson, Hendrix later told her that he

did not know that the property to be destroyed included legal documents, and none of Jackson’s

allegations suggest that he was involved in the review of the documents or in the decision to

destroy the documents. It is a well-established principle of law that, to be liable, a defendant must

be personally responsible for the alleged deprivation. Backes v. Village of Peoria Heights, Ill.,

662 F.3d 866, 869 (7th Cir. 2011).

       IT IS THEREFORE ORDERED that Jackson’s motion to file an amended complaint

(Dkt. No. 10) is GRANTED. The clerk’s office is directed to docket Jackson’s proposed amended

complaint, Dkt. No. 10-1, as the operative complaint.

       IT IS FURTHER ORDERED that CO Hendrix and Jennifer McDermott are

DISMISSED based on Jackson’s failure to state a claim against them.

       IT IS FURTHER ORDERED that, pursuant to an informal service agreement between

the Wisconsin Department of Justice and this Court, copies of Jackson’s amended complaint, the



                                                  3

          Case 2:21-cv-00640-BHL Filed 08/20/21 Page 3 of 4 Document 13
screening order (Dkt. No. 7), and this order are being electronically sent today to the Wisconsin

Department of Justice for service on Lisa Gantner, Tom Campbell, and K. Salinas.

        IT IS FURTHER ORDERED that, pursuant to the informal service agreement between

the Wisconsin Department of Justice and this Court, Lisa Gantner, Tom Campbell, and K. Salinas

shall file a responsive pleading to the amended complaint within sixty days of receiving electronic

notice of this order.

        IT IS FURTHER ORDERED that the parties may not begin discovery until after the

Court enters a scheduling order setting deadlines for discovery and dispositive motions.

        Dated at Milwaukee, Wisconsin this 20th day of August, 2021.

                                                     s/ Brett H. Ludwig
                                                     BRETT H. LUDWIG
                                                     United States District Judge




                                                4

          Case 2:21-cv-00640-BHL Filed 08/20/21 Page 4 of 4 Document 13
